By the Court, Sanderson, J.:
The charter of the City of Sacramento provides that street assessments shall be levied and collected as provided in the general revenue laws of the State. (Statutes of 1863, p. 415, Sections 49 and 57.)
The general revenue Act of 1861, (statutes of 1861, pp. 425,. 432) provides that real estate shall be listed to the owner, if known ; if not known, to him as “ unknown owner.” If not paid, the assessment roll passes into the hands of the District Attorney, who is authorized and directed to sue the person assessed, the real estate and “ all owners and claimants to the same, known or unknown.” (Sec. 39.) Process is to be served upon the real estate, the owner and “ all owners and claimants,” in the manner therein provided. This being done the Court acquires jurisdiction over the persons of all owners and claimants, known or unknown, and the subject matter. Such being the case, the judgment when rendered, is conclu*480sive and binding upon all the world until reversed on appeal or set aside by some direct proceeding brought for that purpose.
Upon the question whether a judgment is merely voidable, or absolutely void, there is no distinction between judgments for taxes and judgments for other causes of action. A judgment is never absolutely void if the Court had jurisdiction of the subject matter and the person of the defendant, however erroneous it may be. Undoubtedly property on I street can-' not lawfully be taxed for the improvement of J street; yet if it should be done, and suit should be brought and service of process obtained in the manner provided by law, and a judgment finally rendered against the real estate and all owners and claimants, such judgment would not be absolutely void, for the Court would have had jurisdiction to determine that question, and by the conditions would have had jurisdiction of all persons interested in the estate. Such a judgment would be erroneous and would be reversed, on appeal, but valid and binding until reversed on appeal, or set aside by some other appropriate remedy. It follows that the mistake of the District Attorney in writing J instead of I in the body of the complaint does not render the judgment void.
The judgment roll in the tax suit has not been brought up, and we are, therefore, unable to determine for ourselves whether the Court obtained jurisdiction or not. But the Court below finds certain facts from which it appears that the judgment is absolutely void for the want of jurisdiction, over the person of Theodore Le Boy, and over the real estate, also. Theodore Le Boy was not made a party by name, nor was the action brought against “ all owners and claimants.” No service was ever made upon him personally or by publication, nor was service made upon his tenants, or any of them, in occupation of the premises, which last must be done in order to make service upon the real estate. (Sec. 41.) Such being the case, the Court neither acquired jurisdiction over the person of Theodore Le Boy nor over the real estate.
Order affirmed.
*481Neither Mr. Justice Rhodes nor Mr. Justice Shafter expressed any opinion.